UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-131948 DATA CALL TECHNOLOGIES, INC. (Name of small business issuer in its charter) Nevada 30-0062823 (State of organization) (I.R.S. Employer Identification No.) 600 Kenrick, Suite B-12, Houston, Texas 77060 (Address of principal executive offices) (832) 230-2376 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of August 16, 2007, 67,762,100 shares of Common Stock of the issuer were outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. Traditional Small Business Disclosure Format (Check One): Yes [ ] No [X]. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DATA CALL TECHNOLOGIES, INC. (A Development Stage Company) Condensed Balance Sheets June 30, 2007 and December 31, 2006 (Unaudited) Assets 2007 2006 (Audited) Current assets: Cash $ 66,145 $ 281,699 Accounts receivable, net 35,570 10,024 Total current assets 101,715 291,723 Property and equipment 118,304 118,304 Less accumulated depreciation 50,045 36,888 Net property and equipment 68,259 81,416 Other assets 5,255 5,255 Total assets $ 175,229 $ 378,394 Liabilities and Stockholders' Equity Current liabilities: Accounts payable 73,531 87,521 Short-term note payable to shareholder - 50,000 Total current liabilities 73,531 137,521 Redeemable common stock 204,400 204,400 Total liabilities 277,931 341,921 Stockholders' equity (deficit): Preferred stock, $.001 par value. Authorized 10,000,000 shares: None issued. - - Common stock, $.0001 par value.Authorized 200,000,000 shares: 64,618,100 shares issued and outstanding at June 30, 2007, 58,368,100 shares issued and outstanding at December 31, 2006 64,618 58,368 Additional paid-in capital 6,837,185 6,088,164 Deficit accumulated during the development stage (6,923,951 ) (6,069,782 ) (22,148 ) 76,750 Deferred stock compensation (80,554 ) (40,277 ) Total stockholders' equity (deficit) (102,702 ) 36,473 Total liabilities and stockholders' equity $ 175,229 $ 378,394 See accompanying notes to financial statements. 2 DATA CALL TECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Operations Three and six months ended June 30, 2007 and 2006 (Unaudited) Cumulative total from inception to Three months ended June 30, Six months ended June 30, June 30, 2007 2006 2007 2006 2007 Revenues Sales $ 47,373 $ 14,777 $ 55,413 $ 16,465 $ 130,610 Cost of sales 13,462 - 20,207 - 77,823 Gross margin 33,911 14,777 35,206 16,465 52,787 Operating expenses: Employee compensation 204,093 176,491 591,574 633,756 4,021,589 Contractual services - 1,120 25,000 25,120 844,574 Legal and accounting 32,308 38,632 119,673 85,298 744,629 Product development costs - 41,869 15,056 57,964 399,978 Travel 24,691 30,061 76,643 89,022 360,136 Office and equipment rental 6,336 10,959 16,751 16,952 125,638 Office supplies and expenses 6,981 7,243 8,624 8,834 175,882 Telephone 5,813 6,494 13,831 12,132 97,480 Advertising 2,000 2,485 2,000 7,461 55,654 Other - - 7,067 3,010 101,134 Depreciation expense 6,578 9,250 13,156 11,443 50,044 Total operating expenses 288,800 324,604 889,375 950,992 6,976,738 Net loss before income taxes (254,889 ) (309,827 ) (854,169 ) (934,527 ) (6,923,951 ) Provision for income taxes - Net loss $ (254,889 ) $ (309,827 ) $ (854,169 ) $ (934,527 ) $ (6,923,951 ) Net loss applicable to common shareholders: Basic and diluted $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Weighted average shares Basic and diluted 63,325,600 53,268,100 62,015,984 52,442,500 See accompanying notes to financial statements. 3 DATA CALL TECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Cash Flows Six months ended June 30, 2007 and 2006 (Unaudited) Cumulative totals from inception to June 30, 2007 2006 2007 Cash flows from operating activities: Net loss $ (854,169 ) $ (934,527 ) $ (6,923,951 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 13,157 11,443 50,045 Common stock issued for services 125,000 264,015 3,047,781 Stock options and warrants issued for services 130,271 - 130,271 Amortization of deferred compensation 9,723 - 9,723 (Increase) decrease in operating assets: Accounts receivable (25,546 ) (5,614 ) (25,546 ) Other assets - - (5,255 ) Increase (decrease) in operating liabilities: Accounts payable (13,990 ) (2,884 ) 73,531 Accrued expenses - (20,000 ) - Accrued salaries and related liabilities - 13,750 - Net cash used in operating activities (615,554 ) (673,817 ) (3,643,401 ) Cash flows from investing activities: Purchase of property and equipment - (8,330 ) (118,304 ) Net cash used in investing activities - (8,330 ) (118,304 ) Cash flows from financing activities: Proceeds from issuance of common shares under private placement 400,000 195,000 3,623,450 Proceeds from issuance of redeemable common shares under private placement - - 204,400 Net cash provided by financing activities 400,000 195,000 3,827,850 Net increase (decrease) in cash (215,554 ) (487,147 ) 66,145 Cash at beginning of year 281,699 671,228 - Cash at end of period $ 66,145 $ 184,081 $ 66,145 See accompanying notes to financial statements. 4 DATA CALL TECHNOLOGIES, INC. Notes to Financial statements (1)General Data Call Technologies, Inc. (the "Company") was incorporated under the laws of the State of Nevada in 2002.The Company's mission is to integrate cutting-edge information delivery solutions that are currently deployed by the media, and put them within the control of retail and commercial enterprises.The Company's software and services put its clients in control of real-time advertising, news, and other content, including emergency alerts, within one building or 10,000, local or thousands of miles away.The Company is as development stage company. The accompanying unaudited financial statements have been prepared in accordance with U. S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the six months period ended June 30, 2007 are not indicative of the results that may be expected for the year ending December 31, 2007. As contemplated by the Securities and Exchange Commission (SEC) under Rules of Regulation S-B, the accompanying financial statements and related footnotes have been condensed and do not contain certain information that will be included in the Company's annual financial statements and footnotes thereto.For further information, refer to the Company's audited consolidated financial statements and related footnotes thereto included in the Company's annual report on Form 10-KSB for the year ended December 31, 2006. (2)Use of Estimates The preparation of financial statements in conformity with U. S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could vary from those estimates. (3) Recent Accounting Pronouncements In June 2006, the FASB issued FIN No. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109, which clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes.The interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN No. 48 requires recognition of tax benefits that satisfy a greater than 50% probability threshold.FIN No. 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN No. 48 is effective for us beginning January 1, 2007.We are assessing the potential impact that the adoption of FIN No. 48 will have on our financial statements 5 DATA CALL TECHNOLOGIES, INC. Notes to Financial statements In May 2005, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 154, Accounting Changes and Error Corrections.SFAS No. 154 replaces Accounting Principles Board Opinion No. 20, Accounting Changes, and SFAS No. 3, Reporting Accounting Changes in Internal Financial Statements, and changes the requirements for the accounting for and reporting of a change in accounting principle.SFAS No. 154 requires retrospective application of changes in accounting principle to prior periods’ financial statements, unless it is impracticable to determine either the period-specific effects or the cumulative effect of the change. SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.The Company adopted SFAS No. 154 on January 1, 2006.Any impact on the Company’s consolidated results of operations and earnings per share will be dependent on the amount of any accounting changes or corrections of errors whenever recognized. In 2006, the Financial Accounting Standards Board issued the following: - SFAS No. 155: Accounting for Certain Hybrid Financial Instruments - SFAS No. 156: Accounting for Servicing of Financial Assets - SFAS No. 157: Fair Value Measurements - SFAS No. 158: Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - SFAS No. 159: The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115 - FIN No. 48: Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109 Management has reviewed these new standards and believes that they have no impact on the financial statements of the Company at this time; however, they may apply in the future. (4)Capital Stock, Options and Warrants The Company is authorized to issue up to 10,000,000 shares of Preferred Stock, $.001 par value per share, of which none are presently outstanding.The Preferred Stock may be issued in one or more series, the terms of which may be determined at the time of issuance by the Board of Directors, without further action by stockholders, and may include voting rights (including the right to vote as a series on particular matters), preferences as to dividends and liquidation, conversion, redemption rights and sinking fund provisions. The Company is authorized to issue up to 200,000,000 shares of Common Stock, of which 64,618,100 shares were issued and outstanding at June 30, 2007, and 13,550,000 shares were reserved for issuance pursuant to the exercise of outstanding stock options and warrants as of June 30, 2007. 6 DATA CALL TECHNOLOGIES, INC. Notes to Financial statements In addition to the amount of common shares issued and outstanding as noted above, 2,044,000 shares were issued and are in the hands of shareholders at June 30, 2007; however, these shares are not included in the Company’s permanent equity at March 1, 2007.These shares are considered “Redeemable Common Stock” and are included in the financial statements as a long-term liability. During the six-month period ended June 30, 2007, the Company issued options to the Company’s Chief Executive Officer, Chief Financial Officer and the Chief Operating Officer to purchase 2,000,000, 500,000 and 1,250,000 shares, respectively, of the Company’s common stock at a price of $.10 per share.The options expire three years from the date of the grant (January 17, 2007).The options were valued at $43,875 and were granted for services previously performed; therefore, the total amount was expensed and is included in stock-based compensation for the six month period ended June 30, 2007.During June 2007, the Company issued 2,000,000 warrants to the Company Vice President of Operations to purchase the Company's common stock at a price of $.10 per share.The warrants will vest over a three-year period and will expire three years from the vesting date of the warrants.The warrants were valued at $104,800, and will be amortized over a 36-month period.$2,913 were amortized to expense during the six months ended June 30, 2007. During the six-month period ended June 30, 2007, the Company issued options to three employees to purchase 2,650,000 shares of the Company’s common stock at a price of $.10 per share.The options expire three years from the date of the grant (January 17 through February 7, 2007).The options were valued at $31,605 and were granted for services previously performed; therefore, the total amount was expensed and is included in stock-based compensation for the three-month period ended June 30, 2007. The following table summarizes information about options and warrants outstanding at June 30, 2007 and 2006: Shares Weighted Average Exercise Price June 30, 2007 Shares Weighted Average Exercise Price June 32, 2006 Outstanding at beginning of year 3,500,000 $ .10 3,000,000 $ .10 Granted 12,050,000 .10 500,000 .10 Exercised - Canceled - Outstanding at end of year 15,550,000 $ .10 3,500,000 $ .10 Weighted average fair value of options and warrants granted during the period .10 $ .10 None $ .10 15,550,000 $ .10 3,000,000 $ .10 Stock-based compensation is composed of the following for the June six-month ended June 30, 2007: Options and warrants $ 130,271 Stock-based compensation at fair value 134,723 Total stock-based compensation expense $ 264,994 (5) Going Concern The Company is a development stage corporation with limited capital. Successful development and marketing of the Company’s products and the procurement of additional financing is necessary for the Company to continue as a going concern. In view of these matters, realization of a major portion of the assets in the accompanying balance sheet is dependent upon continued operations of the Company. Management believes that actions presently being taken to obtain additional equity financing will provide the opportunity to continue as a going concern. 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CERTAIN STATEMENTS IN THIS QUARTERLY REPORT ON FORM 10-QSB (THIS "FORM 10-QSB"), CONSTITUTE "FORWARD LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 (COLLECTIVELY, THE "REFORM ACT"). CERTAIN, BUT NOT NECESSARILY ALL, OF SUCH FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS "BELIEVES", "EXPECTS", "MAY", "SHOULD", OR "ANTICIPATES", OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF DATA CALL TECHNOLOGIES, INC. ("DATA CALL", THE "COMPANY", "WE", "US" OR "OUR") TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-QSB, UNLESS ANOTHER DATE IS STATED, ARE TO JUNE 30, 2007. BUSINESS HISTORY: Data Call Technologies, Inc. ("Data Call," "we," and "us") was incorporated on April 4, 2002, as Data Call Wireless. We subsequently filed Articles of Amendment with the Nevada Secretary of State and changed our name to Data Call Technologies on June 19, 2003. On March 1, 2006, we filed Amended and Restated Articles of Incorporation with the Secretary of State of Nevada to change our name to Data Call Technologies, Inc., and to increase the authorized shares of common stock to 200,000,000 shares and to authorize 10,000,000 shares of preferred stock. Business Operations We currently offer our Direct Lynk Messenger service to customers through the Internet. The Direct Lynk Messenger Service is a streaming Digital Signage product and real-time information service which provides "cafeteria-style" client selection (via our website, www.datacalltech.com) of a wide range of up-to-date information, as well as custom messaging services for display. The Direct Lynk Messenger service is able to work as a stand alone service for customers' displays, and/or to work concurrently with customers' existing digital signage. Digital Signage is a relatively new and exciting method advertisers can use to promote, inform, educate, and entertain clients and customers about their businesses and products. Through Digital Signage, companies and businesses can use a single television or a series of flat screen televisions to market their services and products on site to their clients and customers in real time. Additionally, because Digital Signage advertising takes place in real time, businesses can change their marketing efforts at a moments notice. We believe this real time advertising better allows companies to tailor their advertising to individual customers, and thereby advertise and sell inventory which appeals to those individual customers, thereby increasing sales and revenues. Benefits to Digital Signage compared to regular print or video advertising include, being able to immediately change a digitally displayed image or advertisement depending on the businesses current clients and customers, and not getting locked into print advertising days or months in advance, which may become stale or obsolete prior to the advertising date of such print advertising. Data Call specializes in allowing its clients to create their own Digital Signage advertising on the fly, through a portal on its website, www.datacalltech.com. Our clients are able to pick and choose which of our text feeds (described below) they would like to stream from our website, across the Internet, to television sets at their establishments. The only requirements our clients must have are 1) a supported third party video decoder box, which receives the data stream from our website via the Internet and converts that data stream into video images which are then displayed on a television set and 2) an Internet connection. The Direct Lynk System is supported by various third party video decoder boxes, which usually cost between $500 and $2,000, such as those marketed by MagicBox, Inc. ("Magicbox"), Texas Digital Systems, Inc., ChyTV, Scala, Adaptive LED, 3M Company, Keywest Technologies and Vertigo X Media, which are about the size of a standard VCR and which convert the digital signal received from the Internet into text and graphics which can be displayed on a standard television screen. As explained in greater detail below, we currently have dealer agreements in place with ChyTV and Keywest Technologies and a reseller agreement in place with Texas Digital Systems, Inc. Our information can either stream across the bottom, top or sides of the screen, depending on the customers preferences. 8 Our clients are able to select which of the streaming text feeds they wish to stream from our website to their televisions, which can be displayed at the bottom, top or side of a television screen. Clients can have their televisions on any channel or show video from any source, including VCRs and DVDs, and can add the Direct Lynk stream to the top or bottom of such signal without interrupting the original video being displayed. In this way, the Direct Lynk System adds to information already being displayed on televisions at a client's establishment. The Direct Lynk System not only allows customers to select from the pre-determined streaming information services described below, but also allows customers to add their own user defined text messages and advertising to the streaming data feed, by picking and choosing what information they would like to stream to their televisions. The client can therefore have any text they would like stream across predefined television screens at a moments notice, and pick which individual locations and which televisions they would like to receive our feeds. For example, an individual who owns a bar may wish to offer a specialized drink special during the final minutes of a football game, and by quickly entering the drink special and message into our website during the game, which caters specifically to the current patrons he has, that individual would be able to broadcast that message to any or all of their televisions almost instantaneously and take advantage of the customers that he has at that moment. Similarly, an individual who owns a supermarket with televisions throughout to advertise items for sale, may notice that certain of his fruit products are nearing their expiration date, and by broadcasting a message over the television sets may be able to sell those fruit products at a discount before they spoil, saving himself money in the long run. The current types of information, which a client is able to stream through to their televisions through the Direct Lynk System include: o Headline News top world and national news headlines (six headlines updated every 30 minutes); o Business News top business headlines (six headlines updated every 30 minutes); o Financial Highlights world-based financial indicators (ten indicators updated every 30 minutes during NYSE market hours); o Entertainment News top entertainment headlines (six headlines updated every 30 minutes); o Science News top science headlines (six headlines updated every 30 minutes); o Quirky News Bits latest off-beat news headlines (six headlines updated every 30 minutes); o Sports Headlines top sports headlines (six headlines updated every 30 minutes) o Latest Sports Lines - latest sports odds for NFL, NBA, NHL, NCAA Football and NCAA Basketball (currently set by Sportsbook.com, but subject to change); 9 o National Football League latest game schedule (updated once per day) and in-game updates (updated continuously); o National Basketball Association - latest game schedule (updated once per day) and in-game updates (updated continuously); o Major League Baseball - latest game schedule (updated once per day) and in-game updates (updated continuously); o National Hockey League - latest game schedule (updated once per day) and in-game updates (updated continuously); o NCAA Football - latest game schedule (updated once per day) and in-game updates (updated continuously) ; o NCAA Men's Basketball - latest game schedule (updated once per day) and in-game updates (updated continuously); o Professional Golf Association top 10 leaders continuous updated throughout the four-day tournament; o NASCAR top 10 race positions updated every 20 laps throughout the race; o Major league soccer; o Arena Football; o Computer industry news; o Listings of the day's horoscopes; o Listings of the birthdays of famous persons born on each day; o Amber alerts; o Listings of historical events which occurred on each day in history; and o Localized Traffic and Weather Forecasts. In addition to the above information categories and the client-generated messages, we may, at our discretion, include a Public Service Announcement, third-party advertisement (for additional revenue streams) and/or a Data Call tag line to our streaming text advertising in the future. As of August 15, 2007, we had approximately twenty-six clients who pay us subscription fees in connection with our Direct Lynk feeds, which subscription fees totaled $58,009 for the year ended December 31, 2006, and $55,413 for the six months ended June 30, 2007. Patents, Trademarks & Licenses We have no patents, patent applications, trademarks, trademark applications or licenses covering our Direct Lynk Messenger service. We may choose to file a patent application in the future, if our management feels it is in our best interest and raises sufficient capital to pay for the legal costs associated with such filing, but we currently have no plans to file such application. As we have no current patents on our technology, we can provide future investors no assurances that another company does not already have a patent on our technology, that we are not in violation of such patent, if one exists, and/or that we can assert patent rights against another company that utilizes the same technology as us. 10 Recent Events: On January 2, 2007, our Board of Directors voted to appoint Everett Poe as our Executive Vice President and Tim Vance, a Director of us as our Chief Operating Officer effective January 3, 2007. Mr. Vance accepted the appointment and has served as our Chief Operating Officer since January 3, 2007, and Mr. Poe declined the appointment to serve as our Executive Vice President. Effective January 15, 2007, we entered into a Warrant Amendment Agreement (the “Warrant Amendment”) with Everett Poe, our former Vice President of Sales, which amended the terms of our June 1, 2006 Warrant Agreement (the “Warrant”) entered into with Mr. Poe. The Warrant Amendment amended the terms of Mr. Poe’s original Warrant, to allow Mr. Poe the ability to transfer the Warrant; provided that Mr. Poe would immediately vest all of the 500,000 Warrants (previously, he was to vest 1/3 of the Warrants upon the expiration of each year he remained employed by us); and provided Mr. Poe a cashless exercise provision in connection with the exercise of the Warrant. On February 27, 2007, our Board of Directors approve the grant of an aggregate of 1,500,000 options to purchase shares of our common stock to Everett Poe, a former employee, which options are exercisable for three years from the date they were granted for an exercise price of $0.10 per share. On February 27, 2007, our Board of Directors also approved the issuance of 1,000,000 shares of common stock to Mr. Poe.Effective August 8, 2007, Mr. Poe’s employment with the Company was terminated. Mr. Poe was paid the compensation he had earned as of the date of his termination and will retain the warrants he had vestedas of his termination date; but will not receive any other severance pay from the Company. On or about April 26, 2007, we entered into a services agreement with AudioStocks Inc. (“AudioStocks”). Pursuant to the agreement, AudioStocks agreed to assign two individuals to work on our account, in connection with shareholder communications, to introduce us to their market maker, investment bank and broker/dealer, to place a feature placement of our company on their website, AudioStocks.com, to interview our key management one-on-one, which interview shall be placed on their website, and to undertake various other promotion services on our behalf. The agreement will be in effect for a period of 180 days, and we agreed to issue AudioStocks 250,000 restricted shares of common stock, which shares have been issued to AudioStocks. On or about August 2, 2007, we entered into a services agreement with Stockguru.com (“Stockguru”), whereby Stockguru agreed to provide us investor awareness coverage on its webpage, and to distribute our press releases and trade alerts.The period of the services agreement was for 90 days, and we agreed to issue Stockguru 300,000 restricted shares of common stock in connection with such services agreement. On or about August 7, 2007, we entered into a services agreement with WallStreet Direct, Inc. (“WallStreet”).Pursuant to the agreement, which has a term of three months, WallStreet agreed to perform certain services for us in connection with an investor awareness campaign, including drafting and disseminating certain press releases, audiomercials, and to use its best efforts to permute a market in our common stock on its webpage.In consideration for the services to be performed by WallStreet, we issued WallStreet 800,000 shares of restricted common stock. Effective June 15, 2007, we entered into a one year Executive Employment Agreement with Ed Kessing, to serve as our Vice President of Operations (the “Employment Agreement”).The Employment Agreement automatically renews for additional one year terms, unless either party gives the other of their intent to terminate within sixty days of such renewal date, for us to three years.In consideration for Mr. Kessing agreeing to the terms of the Employment Agreement, we agreed to pay Mr. Kessing a one time fee of $5,000, to pay him $85,000 per year, to issue him 500,000 share of restricted common stock, and to grant him 2,000,000 warrants to purchase shares of the Company’s common stock (the “Warrants”).The Warrants are exercisable for shares of the Company’s common stock at an exercise price of $0.10 per share.Mr. Kessing is to vest 500,000 of the Warrants upon the day prior to the one (1) year anniversary of the Effective Date of this Employment Agreement, June 14, 2008; 500,000 of the Warrants upon the day prior to the two (2) year anniversary of the Effective Date of the Employment Agreement, June 14, 2009 and 1,000,000 Warrants upon the day prior to the third (3) anniversary of the Effective Date of the Employment Agreement, June 14, 2010 (each a “Vesting Date”), assuming that Executive is still employed under his Employment Agreement on each such Vesting Dates.The Warrants expire if unexercised upon the earlier of: the third (3) anniversary of their Vesting Date; or one hundred and twenty (120) days after termination of Mr. Kessing’s employment with the Company. 11 The Employment Agreement terminates: (a) in the event that Mr. Kessing suffers an injury, illness, or incapacity of such character as to prevent him from performing his duties without reasonable accommodation for a period of more than thirty (30) consecutive days upon us giving at least thirty (30) days written notice of termination to him; (b) upon the death of Mr. Kessing; (c) at any time because of, (i) the conviction of Mr. Kessing of an act or acts constituting a felony or other crime involving moral turpitude, dishonesty or theft or fraud; (ii) his gross negligence in the performance of his duties under the Employment Agreement; or (iii) his lack of performance of the duties he is to perform pursuant to the Employment Agreement; (d) additionally, the executive may terminate his employment for "good reason" by giving us ten (10) days written notice if: (i) he is assigned, without his express written consent, any duties materially inconsistent with his positions, duties, responsibilities, or status with us, or a change in his reporting responsibilities or titles as in effect as of the date hereof; (ii) his compensation is reduced; or (iii) we do not pay any material amount of compensation due under the Employment Agreement and then fails either to pay such amount within the ten (10) day notice period required for termination hereunder or to contest in good faith such notice; and (e) we may terminate his employment at any time without cause. In the event Mr. Kessing’s employment is terminated under (a) through (c) above, Mr. Kessing is entitled to all compensation earned by him through the date of his termination, and shall be entitled only to the Warrants that he has bested as of the date of termination, which warrants shall be valid for a period of 120 days following such termination. In the event Mr. Kessing’s employment is terminated under (d) or (e) Mr. Kessing will be entitled to receive as severance pay in a one time lump sum payment payable within Thirty (30) days of his termination an amount equal to any and all of Executive’s salary remaining to be paid under the Employment Agreement, subject to a $50,000 maximum payment and he will automatically vest that years tranche of Warrants (e.g., if he is terminated pursuant to (d) or (e) three months into the second year of the term of the Employment Agreement, he will automatically vest the Warrants he would have vested on the day prior to the second anniversary of the effective date of the Employment Agreement, but shall not vest any additional Warrants which have not been vested as of that date), and such warrants shall be exercisable until the earlier of three (3) years from their Vesting Date or three years from the date of his termination pursuant to (d) or (e). In August 2007, we sold an aggregate of 200,000 shares of our common stock to an unrelated company for $20,000 or $0.10 per share. Although the 200,000 shares have not been physically issued as of the date of this filing, they have been included in the number of issued and outstanding shares disclosed throughout this Form 10-QSB. 12 PLAN OF OPERATIONS The following discussion should be read in conjunction with our financial statements. We believe that we can continue our business operations for approximately the next four (4) to five (5) months, assuming our current rate of monthly expenditure, of approximately $65,000 per month, our current number of employees, and our other expenses do not increase significantly, due to the approximately $66,145 of cash on hand that we had as of June 30, 2007, and the $20,000 raised in August 2007, through the sale of common stock, of which approximately $50,000 remained as of the date of this filing, and the fact that we are currently generating a small amount of revenues through subscriptions to our Direct Lynk system. In the event that our current monthly rate of expenditure, the number of employees we employand/or any of our other expenses increase, we may be forced to raise additional capital within the next four (4) to five (5) months or sooner. We do not currently have any plans to increase our monthly expenditures or number of employees. Moving forward, we anticipate the need for approximately $500,000 in additional funding to continue our operations for the next twelve months, and as such we may need to raise additional capital through the sale of shares of our common stock subsequent to the filing of this report. Assuming we have sufficient capital moving forward, we plan to continue to grow our business and market our Direct Lynk System to potential customers over the course of the next twelve months by marketing our technology to digital signage manufacturers, trade magazines, trade shows and call centers. We will also continue on a limited basis our practice of providing potential customers free trials of the Direct Lynk System, for which we will receive no revenue, in an attempt to build both product awareness for the Direct Lynk System and to potentially lead to sales down the road, which in the opinion of our management has been successful both in building brand awareness for the Direct Lynk System and in bringing in new clients for subscriptions. We added subscribers for our technology throughout 2006 and hope to build and increase such subscribers moving forward. However, as of the date of this filing, we have generated only minimal revenues through paying subscriptions for the Direct Lynk System, and we can provide no assurances that we will generate any meaningful revenues in the future, that we will be successful in marketing our Direct Lynk System to potential customers or that we will continue to have enough money to continue our business operations and marketing activities in the future. If we are unable to generate sufficient revenues to support our approximately $65,000 per month of expenses moving forward, we may be forced to scale back our marketing efforts (please see "Risk Factors" above for more detailed descriptions of these and other risks to which we are subject). Our products are displayed on screens across the country, as well as parts of Mexico and pending Canadian installations. With our sports and financial data being displayed on cell phones, a large array of digital signage products, IP phones, and digital concierge touch panels, we are expecting significant growth during the upcoming months, ofwhich there can be no assurance. COMPARISON OF OPERATING RESULTS RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2007, COMPARED TO THE THREE MONTHS ENDED JUNE 30, 2006 We had $47,373 of sales revenue for the three months ended June 30, 2007, compared to $14,777 of sales revenue for the three months ended June 30, 2006, an increase in sales revenue of $32,596 or 220% from the prior period. Sales revenues for the three months ended June 30, 2006, consisted solely of flat panel televisions sold to various of our customers and sales for the three months ended June 30, 2007 consisted of subscription fees received in connection with the Direct Lynk System. The increase in sales revenue was mainly due to increase subscription fees received in connection with a significant increase in the number of our paying customers during the year ended December 31, 2006, which number of paying customers continued to grow during the three months ended June 30, 2007. Whereas we had no paying subscriptions during the three months ended June 30, 2006, we currently have approximately twenty-six customers who pay us fees in connection with subscriptions to our Direct Lynk System. We had cost of sales of $13,462 for the three months ended June 30, 2007, compared to cost of sales of $0 for the three months ended June 30, 2006, an increase in cost of sales of $13,462 from the prior period. Our costs of sales increased due to increased fees associated with subscriptions for our Direct Lynk System. We had no cost of sales for the three months ended June 30, 2006, because we had no sales of subscriptions for our products during that period.Cost of sales as a percentage of sales was 28.4% for the three months ended June 30, 2007. 13 We had a gross margin of $33,911 for the three months ended June 30, 2007, compared to a gross margin of $14,777 for the three months ended June 30, 2006, an increase in gross margin of $19,134 or 129.5% from the prior period. The increase in gross margin was mainly due to the $32,596 increase in our sales revenues relating to our Direct Link System for the three months ended June 30, 2007, compared to the three months ended June 30, 2006, which was offset by the $13,462 increase in cost of sales for the three months ended June 30, 2007, compared to the three months ended June 30, 2006. We had total operating expenses of $288,800 for the three months ended June 30, 2007, compared to total operating expenses of $324,604 for the three months ended June 30, 2006, a decrease in total operating expenses of $35,804 or 11% from the prior period. The decrease in total operating expenses was mainly due to a $41,869 decrease in product development costs, to $0 for the three months ended June 30, 2007, compared to $41,869 for the three months ended June 30, 2006; a $6,324 or 16.4% decrease in legal and accounting expenses, to $32,308 for the three months ended June 30, 2007, compared to $38,632 for the three months ended June 30, 2006, which decrease was mainly caused by higher accounting and legal fees in connection with our Form SB-2 Registration Statement and related filings during the three months ended June 30, 2006, compared to only our periodic and current report filings during the three months ended June 30, 2007; a $5,370 or 17.9% decrease in travel expenses, to $24,691 for the three months ended June 30, 2007, compared to $30,061 for the three months ended June 30, 2006, which expenses were in connection with our travel to certain trade shows; and a $4,623 or 42.2% decrease in office and equipment rental, to $6,336 for the three months ended June 30, 2007, compared to $10,959 for the three months ended June 30, 2006, in connection with timing differences in connection with the payment of rent; which was offset by a $27,602 or 15.6% increase in employee compensation, to $204,093 for the three months ended June 30, 2007, compared to $176,491 for the three months ended June 30, 2006. We had a net loss of $254,889 for the three months ended June 30, 2007, compared to a net loss of $309,827 for the three months ended June 30, 2006, a decrease in net loss of $54,938 or 17.7% from the prior period. Net loss decreased mainly due to the 220% increase in sales, coupled with the 11% decrease in operating expenses described above. RESULTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2007, COMPARED TO THE SIX MONTHS ENDED JUNE 30, 2006 We had $55,413 of sales revenue for the six months ended June 30, 2007, compared to $16,465 of sales revenue for the six months ended June 30, 2006, an increase in sales revenue of $38,948 or 236.6% from the prior period. Sales revenues for the six months ended June 30, 2006, consisted solely of flat panel televisions sold to various of our customers and sales for the six months ended June 30, 2007 consisted of subscription fees received in connection with the Direct Lynk System. The increase in sales revenue was mainly due to increased subscription fees received in connection with a significant increase in the number of our paying customers during the year ended December 31, 2006, which number of paying customers has continued to grow during the six months ended June 30, 2007. Whereas we had no paying subscriptions during the six months ended June 30, 2006, we currently have approximately twenty-six customers who pay us fees in connection with subscriptions to our Direct Lynk System. We had cost of sales of $20,207 for the six months ended June 30, 2007, compared to cost of sales of $0 for the six months ended June 30, 2006, an increase in cost of sales of $20,207 from the prior period. Our cost of sales increased due to increased fees associated with subscriptions for our Direct Lynk System. We had no cost of sales for the six months ended June 30, 2006, because we had no sales of subscriptions for our products during that period. We had total cost of sales as a percentage of sales for the six months ended June 30, 2007, of 36.5%. 14 We had a gross margin of $35,206 for the six months ended June 30, 2007, compared to a gross margin of $16,465 for the six months ended June 30, 2006, an increase in gross margin of $18,741 or 113.8% from the prior period. The increase in gross margin was mainly due to the $38,948 increase in our sales revenues relating to our Direct Link System for the six months ended June 30, 2007, compared to the six months ended June 30, 2006, which was offset by the $20,207 increase in cost of sales for the six months ended June 30, 2007, compared to the six months ended June 30, 2006. We had total operating expenses of $889,375 for the six months ended June 30, 2007, compared to total operating expenses of $950,992 for the six months ended June 30, 2006, a decrease in total operating expenses of $61,617 or 6.5% from the prior period. The decrease in total operating expenses was mainly due to a $42,182 or 6.7% decrease in employee compensation, due to the termination of two employees subsequent to the six months ended June 30, 2006, which salaries were present during the six months ended June 30, 2006, but not during the six months ended June 30, 2007; a $42,908 or 74% decrease in product development costs, to $15,056 for the six months ended June 30, 2007, compared to $57,964 for the six months ended June 30, 2006; and a $12,279 or 13.9% decrease in travel, to $76,643 for the six months ended June 30, 2007, compared to $89,022 for the six months ended June 30, 2006, in connection with us attending a smaller number of trade shows during the six months ended June 30, 2007 than we did during the six months ended June 30, 2006; offset by a $34,375 or 40.3% increase in legal and accounting expenses to $119,673 for the six months ended June 30, 2007, compared to $85,298 for the six months ended June 30, 2006, in connection with amounts paid to attorneys and our auditor in connection with the preparation of, review of and amendments to our Form 10-KSB annual report and other costs associated with us being a reporting company, which costs and expenses were not present during the six months ended June 30, 2006. LIQUIDITY AND CAPITAL RESOURCES We had total current assets of $101,715, consisting of $66,145 of cash and $35,570 of accounts receivable. Total current assets decreased by $190,008 or 65.1% compared to total current assets of $291,723 as of December 31, 2006, which decrease was mainly due to a $215,554 or 76.5% decrease in cash, which represented funds used to support our day to day operations, salaries and legal and accounting expenses associated with being a publicly traded company. We had total non-current assets of $73,514 as of June 30, 2007, which included property and equipment, net of accumulated depreciation of $68,259 and total other assets of $5,255. We had total current liabilities of $73,531 as of June 30, 2007, which represented $73,531 of accounts payable. This represented a $63,990 or 46.5% decrease in current liabilities as of December 31, 2006, which decrease was caused by a $50,000 decrease in short-term note payable, in connection with our entry into a debt conversion agreement with Milford Mast, a significant shareholder of the Company, with whom we owed $50,000 as of December 31, 2006, but who subsequently agreed to exchange the amount owed for 500,000 shares of our common stock as described in greater detail above, and a $13,990 or 16% decrease in accounts payable. We had total non-current liabilities of $204,400 as of June 30, 2007, consisting of redeemable common stock. Redeemable common stock consisted of shares of common stock sold to certain investors from 2003-2006, which investors may have ongoing rescission rights, even though those investors previously rejected our rescission offer to them to return their shares of our common stock for their original subscription cost plus statutory interest. While we are obligated to carry the $204,400 in redeemable common stock on our balance sheet as a liability, we believe that the likelihood of any of the shareholders who hold those shares exercising their remaining rescission rights, if any, is very small. We had working capital of $28,184 and a deficit accumulated during the development stage of $6,923,951 as of June 30, 2007. 15 We had net cash used in operating activities of $615,554 for the six months ended June 30, 2007, which was mainly due to $854,169 of net loss offset by $125,000 of common stock issued for services, which mainly represented 1,000,000 shares of common stock issued to Everett Poe, one of our former employees and the 500,000 shares of common stock issued to Ed Kessing, as described above, $130,271 of stock options and warrants issued for services in connection with the 4,900,000 three year options granted to our officers and directors in January 2007, the 1,500,000 options granted to Everett Poe in February 2007, the effects of an amended warrant agreement with Everett Poe as discussed herein, the 2,000,000 warrants granted to Ed Kessing (valued at $104,880 and amortized over the thirty-six months of the Employment Agreement, with $2,913 included in the six months ended June 30, 2007), as described above, and a total of 2,650,000 six year warrants granted to various other non-employee holders during the six months ended June 30, 2007. We had $400,000 of net cash provided by financing activities due to proceeds from the issuance of stock during the six months ended June 30, 2007, from the sale of 4,000,000 shares of our common stock for $0.10 per share, and various warrants to purchase shares of our common stock at an exercise price of $0.10 per share, to various accredited investors, pursuant to a private placement offering during the six months ended June 30, 2007, which sales are described in greater detail below under “Unregistered Sales of Equity Securities.” Due to the $66,145 of cash on hand as of June 30, 2007 and the $20,000 which we raised in August 2007, through the sale of common stock, of which approximately $50,000 remained as of the filing of this report, we believe that with our current rate of monthly expenditures, approximately $65,000 per month, we will be able to maintain our operations for approximately the next four (4) to five (5) months. We believe we will require approximately $500,000 to maintain our operations for the next twelve months. We plan to raise additional capital through the sale of debt and/or equity, which sales may cause dilution to our then existing shareholders, moving forward if needed to support our ongoing operations and expenses. We can provide no assurances that we will be able to raise additional capital in the future, and/or that such sales of securities will not be on unfavorable terms. Although we hope to generate meaningful revenues sufficient to support our operations in the next six months, if we are unsuccessful in generating such revenues, we will likely need to take steps to raise equity capital or to borrow additional funds, to continue our operations and meet our upcoming liabilities, as described above. We have no commitments from officers, Directors or affiliates to provide funding. Our failure to obtain adequate additional financing may require us to delay, curtail or scale back some or all of our operations. Additionally, our quarterly expenses will likely increase as we have become a reporting company as we will need to continue filing quarterly and annual reports with the Securities and Exchange Commission, which will need to contain disclosures drafted by our legal counsel and financial statements reviewed and/or audited by our independent auditors. Additionally, we will need to file reports on Form 8-K with the Commission regarding significant contracts and material events in our business operations. However, we do not believe that our current anticipated monthly expense rate of approximately $65,000 per month will be significantly affected by these filing requirements, as we previously paid our legal counsel and independent auditors significant funds on a monthly basis (which costs are included in our anticipated monthly expenses rate), in connection with our now effective registration statement filings. Furthermore, we may face liability for certain shares of common stock that were sold by us between October 2003 and December 2005, which were not registered under federal or state securities laws, and as a result, exemptions from registration provided by these securities laws may not have been available or may not have been perfected due to the fact that some non-accredited shareholders who purchased our shares may not have been provided audited financial statements, risk factors, or a description of our business history and results of operations. As a result, we may be deemed to have violated the registration requirements of these securities laws with respect to the offer and sale of the common stock. In December 2005 and January 2006, we offered rescission to twenty-two (22) shareholders who had subscribed for an aggregate of 2,044,000 of our shares of common stock for aggregate consideration of $204,400 or $0.10 per share, and provided each shareholder at least thirty days to decide whether to accept or reject the rescission offer, pursuant to state law and all of the shareholders elected to reject the rescission offer and reaffirm their purchases. Although all of the shareholders elected to reject rescission, certain state securities laws do not expressly provide that a rescission offer will terminate a purchaser's right to rescind a sale of securities that was not registered under the relevant securities laws as required. As a result, we may continue to be potentially liable under certain securities laws for such sales of common stock even after completing our rescission offer. We anticipate that such liability in aggregate would not exceed the total price of the purchased shares, $204,400. If we are required to repay this amount, our current estimates of how long we believe we can continue our business activities, without the need for additional funding, currently three months, could be significantly impacted, and we could be forced to raise additional funds through the sale of shares of our common stock to a limited number of investors to repay funds to any rescinding shareholders and/or support our ongoing operations, of which there can be no assurance. 16 RISK FACTORS Our securities are highly speculative and should only be purchased by persons who can afford to lose their entire investment in our Company. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. The Company's business is subject to many risk factors, including the following: WE REQUIRE ADDITIONAL FINANCING TO CONTINUE OUR BUSINESS PLAN. We believe that we can continue our business operations for approximately the next four (4) to five (5) months, assuming our current rate of monthly expenditure, approximately $65,000 per month, our current number of employees remains the same, and other expenses do not increase significantly, due to the approximately $66,145 of cash on hand that we had as of June 30, 2007, and the $20,000 raised through the sale of stock in August 2007 of which approximately $50,000 remained as of the filing of this report, and the amount of revenue we generate through subscriptions of our Direct Lynk System. We do not have any commitments or identified sources of additional capital from third parties or from our officers, Directors or majority shareholders. We have generated limited revenues to date. Since inception, we have depended mainly on financing raised through the sale of our common stock to support our operations. There is no assurance that additional financing will be available on favorable terms in the future, if at all or that our Direct Lynk System will ever generate enough revenues for us to sustain our operations. If we are unable to raise additional financing in the future or our current rate of expenditure increases significantly, it would have a materially adverse effect upon our ability to fully implement our business plan and/or to continue with our current operations. Any additional financing may involve dilution to our then-existing shareholders, which could result in a decrease in the value of our securities. WE HAVE GENERATED ONLY LIMITED REVENUES IN THE PAST, AND MAY NOT GENERATE ANY REVENUES IN THE FUTURE. We have generated only limited revenues through sales of subscriptions to our Direct Lynk System since its implementation and have generated limited total revenues to date. We have offered free trials to numerous companies in the past and continue to offer free trials to companies, which we believe provides those companies an opportunity to try out our products and see how they may be able to implement the Direct Lynk System in their businesses. While we believe that we offer a unique product which has many beneficial marketing uses for potential customers, we cannot provide any assurances that there will be future demand for our products at the prices we may charge, or at all, as we have not sold any subscriptions for our Direct Lynk System in the past. If we are unable to generate significant revenues through the sale of subscriptions for our Direct Lynk System in the future, we will likely be forced to abandon our business operations, causing any investment in us to become worthless. WE RELY ON KEY MANAGEMENT AND IF KEY MANAGEMENT PERSONNEL ARE LOST, IT WOULD HAVE A MATERIALLY ADVERSE AFFECT ON OUR BUSINESS OPERATIONS. Our success depends upon the personal efforts and abilities of James Ammons, our Chief Executive Officer, President, Treasurer, Secretary and Director; Larry Mosley our Chief Financial Officer and Director; Timothy Vance our Director of Customer Support and Director; and James Tevis our Chief Technology Officer and Chief Engineer. Our ability to operate and implement our business plan is heavily dependent upon the continued service of Messrs. Ammons, Mosley, Vance and Tevis, as well as our ability to attract, retain and motivate other qualified personnel. Messrs. Mosley, Vance and Tevis entered into three year employment contracts with us on October 1, 2005, which are renewable upon the mutual acceptance of both parties; and Mr. Ammons entered into a five year employment agreement with us to serve as our Chief Executive Officer and President on February 8, 2006, with an effective date of January 1, 2006. We face aggressive and continued competition for such personnel and we cannot be certain that we will be able to attract, retain and motivate such personnel in the future. The loss of Messrs. Ammons, Mosley, Vance or Tevis, or our inability to hire, retain and motivate qualified sales, marketing and management personnel would have a material adverse effect on our business and operations and would likely result in a decrease in the value of our securities. 17 WE HAVE OUTSTANDING ISSUES WITH ONE OF OUR FORMER OFFICERS AND DIRECTORS, WHICH COULD FORCE US TO EXPEND SUBSTANTIAL RESOURCES ON LITIGATION AND/OR A SETTLEMENT. Our former President and Director resigned on June 19, 2003, in connection with a dispute with our current officers and Directors. We have received correspondence from this individual claiming that he is owed approximately 4,500,000 shares of Data Call's common stock as well as certain other amounts in consideration for services rendered to Data Call. While we had previously been in discussions with this individual regarding entering into a Settlement and Release Agreement with us, we have not entered into any settlements or releases with this individual to date, and have not had any conversations with this individual regarding such settlement for approximately the last one hundred and twenty (120) days. As a result, it is possible that this individual will bring legal claims against us in the future in connection with monies or shares owed and/or other claims against us. While we believe that we have valid counter claims against this individual, which will substantially lower any judgment he would receive against us (described in greater detail under "Legal Proceedings" herein), in the event that this individual does bring legal claims against us in the future, we may be forced to expend substantial resources on the defense and/or settlement of such claims and/or the litigation of our counter claims against this individual. Additionally, if brought, these claims would likely divert the attention and resources of our current officers and Directors away from our operations. Additionally, if this individual was to bring claims against us in the future, we could be forced to raise additional finances or issue this individual shares of common stock in settlement of his claims, which may dilute our shareholders, and/or cause us to curtail or abandon our business plan, which could cause any investment in us to become worthless. WE HAVE HAD DISPUTES WITH PEOPLE AFFILIATED WITH US IN THE PAST AND CANNOT PROVIDE ANY ASSURANCE THAT WE WILL NOT CONTINUE TO HAVE DISPUTES WITH THESE PEOPLE AND/OR NEW PEOPLE AFFILIATED WITH US IN THE FUTURE. We have had various disputes with our former officers and Directors as well as previous disputes with our current shareholders. A number of our shareholders are former shareholders of QVS Wireless Corporation ("QVS"), with whom we have had disputes with and been in litigation with in the past (including our current shareholder Dr. Carl Hoffman, who along with QVS, filed a lawsuit against us in the past, see "Description of Business" below). QVS and the majority of QVS's shareholders entered into settlements and releases with us in the past; and while we have received no correspondence nor are we aware that any of our current shareholders have claims against us, we can provide no assurances that the former QVS shareholders will not have disputes with us in the future. Furthermore, we had disputes with one of our employees in September 2006, which led to that employee and us entering into a settlement agreement and mutual release, and the employee returning 3,000,000 shares of common stock to us for termination and being terminated as our employee. If the QVS shareholders, our current shareholders, current or former employees and/or anyone we are affiliated with have disputes with us in the future, we could be forced to expend substantial additional resources in defense of such disputes, which could force us to curtail or abandon our business operations, and/or divert our resources away from our operations. WE DEPEND HEAVILY ON OUR ABILITY TO MARKET OUR PRODUCTS TO POTENTIAL CONSUMERS. We depend on our marketing department, which currently consists of three (3) of our employees, to make consumers and potential customers aware of our products. Since inception we have spent approximately $2,000,000 on research, development and marketing activities associated with our Direct Lynk System. If our marketing department fails to make potential customers aware of our products and the advantages and possibilities we believe they bring to potential customers, it is not likely that we will be able to generate enough revenues to continue with research and development on new products and improve our current products. If this were to happen, it is likely that our products will become stagnant and we will not be able to compete in the market. If you invest in us and we fail to properly market our products, we could be forced to curtail our business plan or discontinue our business operations altogether. 18 WE MAY HAVE POTENTIAL LIABILITY FOR SHARES OF COMMON STOCK WHICH MAY HAVE BEEN SOLD IN VIOLATION OF FEDERAL AND/OR STATE SECURITIES LAWS. Certain shares of common stock that were sold by us between October 2003 to December 2005 to non-accredited investors, were not registered under federal or state securities laws, and exemptions from registration provided by these securities laws may not have been available or may not have been perfected due to that fact that some non-accredited shareholders who purchased our shares may not have been provided audited financial statements, risk factors, or a description of our business history and results of operations, with the result that we may be deemed to have violated the registration requirements of these securities laws with respect to the offer and sale of the shares of common stock. In December 2005 and January 2006, we offered rescission to such shareholders, and provided each shareholder pursuant to applicable state laws, at least thirty days to decide whether to accept or reject the rescission offer, and all of the shareholders elected to reject the recession offer and reaffirm their purchases. In connection with the rescission offer, we provided every non-accredited shareholder, who we believed that that time may not have been provided full disclosure documents in connection with the purchase of our shares, audited financial statements, risk factors and business information. In total, we offered rescission to 22 shareholders who had subscribed for an aggregate of 2,044,000 of our shares of common stock for aggregate consideration of $204,400 or $0.10 per share. Although all of the shareholders elected to reject rescission, certain state securities laws do not expressly provide that a rescission offer will terminate a purchaser's right to rescind a sale of securities that was not registered under the relevant securities laws as required. As a result, we may continue to be potentially liable under certain securities laws for such sales of common stock even after completing our rescission offer. We anticipate that such liability in aggregate would not exceed the total price of the purchased shares, $204,400. Additionally, we may have also violated federal and state securities laws when we sold an aggregate of 200,000 restricted shares of our common stock for $20,000 to Ms. Sayda Hernandez, an individual in August 2002, as such shareholder was not an accredited investor and was not provided the disclosures required by federal and state securities laws including our audited financial statements, risk factors, or a description of our business history and results of operations. We entered into a Settlement Agreement and Mutual Release with Ms. Hernandez in May 2006, whereby Ms. Hernandez agreed to return her 200,000 shares to us for cancellation and we agreed to repay her the $20,000 previously subscribed for, and we also agreed to forever discharge each other, and our agents, servants, representatives, attorneys successors (and in Ms. Hernandez's release of Data Call, Data Call's current and former officers and Directors), from any and all rights, obligations, claims, demands and causes of action, whether in contract, tort, under state and/or federal law, or state and/or federal securities regulation, whether asserted or unasserted, known or unknown, arising from or relating to the subscription. Ms. Hernandez accepted the Settlement offer because of our potential violation of state and federal securities laws and rescinded her purchase. As such, we do not believe that we will have any further liability with Ms. Hernandez's subscription or shares in the future. FUTURE GOVERNMENT REGULATION OF THE INTERNET MAY ADVERSELY IMPACT OUR BUSINESS OPERATIONS. We are dependent upon the Internet in connection with our business operations. The United States Federal Communications Commission (the "FCC") does not currently regulate companies that provide services over the Internet, as it does common carriers or tele-communications service providers. Notwithstanding the current state of the FCC's rules and regulations, the FCC's potential jurisdiction over the Internet is broad because the Internet relies on wire and radio communications facilities and services over which the FCC has long-standing authority. Compliance with future government regulation of the Internet could result in increased costs which would have a material adverse effect on our business, operating results and financial condition, and which would lower the value of any of our securities which are held by you as an investor. 19 OUR LIMITED OPERATING HISTORY MAKES IT DIFFICULT TO FORECAST OUR FUTURE RESULTS, MAKING ANY INVESTMENT IN US HIGHLY SPECULATIVE. As a result of our limited operating history, our historical financial and operating information is of limited value in predicting our future operating results. We may not accurately forecast customer behavior and recognize or respond to emerging trends, changing preferences or competitive factors facing us, and, therefore, we may fail to make accurate financial forecasts. Our current and future expense levels are based largely on our investment plans and estimates of future revenue. As a result, we may be unable to adjust our spending in a timely manner to compensate for any unexpected revenue shortfall, which could then force us to curtail or cease our business operations. OUR VULNERABILITY TO SECURITY BREACHES, GLITCHES AND OTHER COMPUTER FAILURES COULD HARM OUR FUTURE CUSTOMER RELATIONSHIPS AND OUR ABILITY TO ESTABLISH OUR FUTURE CUSTOMER BASE. Because we offer the majority of our services through our Internet website (www.datacalltech.com), the secure transmission of confidential information over public networks is a critical element of our operations. A party who is able to circumvent security measures could misappropriate proprietary information or cause interruptions in our operations. If we are unable to prevent unauthorized access to our users' information and transactions, our customer relationships will be harmed. Although we currently implement security measures, these measures may not prevent future security breaches. Additionally, heavy stress placed on our systems could cause our systems to fail or cause our systems to operate at speeds unacceptable to our users. If this were to happen, we could lose customers and if severe enough, we could be forced to curtail or abandon our business plan, which would decrease the value of any investment you have in us. WE RELY ON THE INTERNET INFRASTRUCTURE, AND ITS CONTINUED COMMERCIAL VIABILITY, OVER WHICH WE HAVE NO CONTROL AND THE FAILURE OF WHICH COULD SUBSTANTIALLY UNDERMINE OUR BUSINESS STRATEGY. Our success depends, in large part, on other companies maintaining the Internet system infrastructure, including maintaining a reliable network backbone that provides adequate speed, data capacity and security. If the Internet continues to experience significant growth in the number of users, frequency of use and amount of data transmitted, as well as the number of malicious viruses and worms introduced onto the Internet, the infrastructure of the Internet may be unable to support the demands placed on it, and as a result, the Internet's performance or reliability may suffer. Because we rely heavily on the Internet, this would make our business less profitable and would lead to a decrease in the value of our common stock. OUR SYSTEMS AND OPERATIONS ARE VULNERABLE TO DAMAGE OR INTERRUPTION FROM FIRE, FLOOD, POWER LOSS, TELECOMMUNICATIONS FAILURE, BREAK-INS, EARTHQUAKE AND SIMILAR EVENTS. Our website and systems are hosted by a third party. We are dependent on our systems and ability to stream information over the Internet to consumers. If our systems fail or become unavailable, it would harm our reputation, result in a loss of current and potential customers and could cause us to breach existing agreements. Our success depends, in part, on the performance, reliability and availability of our services. Our systems and operations could be damaged or interrupted by fire, flood, power loss, telecommunications failure, Internet breakdown, break-in, earthquake and similar events. We would face significant damage as a result of these events. For these reasons, we may be unable to develop or successfully manage the infrastructure necessary to meet current or future demands for reliability and scalability of our systems. If this were to happen, we would likely lose customers and our revenues would decrease, causing any investment in us to decease in value as well. 20 OUR SOFTWARE COULD CONTAIN BUGS, WHICH COULD CAUSE INTERRUPTIONS IN THE SERVICES WE PROVIDE AND/OR CAUSE OUR SERVICES TO FAIL. Our Direct Lynk System uses sophisticated software which could be found to contain bugs. While we have not experienced any material bugs to date, if present, these bugs could be costly for us to pinpoint and fix and until such bugs, if any, are fixed, they could cause interruptions in our service, which could cause our reputation to decline and/or cause us to lose clients. If our software is found to contain bugs, our reputation could suffer, leading to the loss of clients, which could eventually force us to curtail or abandon our business plans. WE HAVE NO ISSUED PATENTS OR PENDING PATENT APPLICATIONS FOR OUR TECHNOLOGY AND THEREFORE CANNOT STOP OTHER COMPANIES FROM LAWFULLY PRACTICING TECHNOLOGY SIMILAR TO OURS AND MAY BE SUED BY COMPANIES IN THE FUTURE CLAIMING OUR ACTIVITIES INFRINGE ON THEIR PATENT RIGHTS. We have no issued patents or pending patent applications for our technology in the United States or any other country and therefore cannot stop other companies from lawfully practicing technology identical or similar to ours in the future. If we are sued by another company claiming our activities infringe on their patent, we could be forced to abandon using our Direct Lynk System or other technology and/or expend substantial expenses in defending against another company's claims. This could have a severely adverse affect on our revenues and could force us to cease our business operations. OUR AUDITORS HAVE EXPRESSED A CONCERN ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our auditors, in our audited financial statements expressed a concern about our ability to continue as a going concern. We had working capital of $28,184 and an accumulated deficit of $6,923,951 as of June 30, 2007, and have generated limited revenues to date. These factors raise substantial doubt as to whether we will be able to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should we be unable to continue as a going concern. OUR CHIEF FINANCIAL OFFICER FILED FOR CHAPTER 7 BANKRUPTCY IN DECEMBER 2004, AND HAD HIS DEBTS DISCHARGED IN APRIL 2005. Our Chief Financial Officer, Larry Mosley, filed for Chapter 7 Bankruptcy in December 2004 and had his debts discharged in April 2005 and 'certain investors may perceive the fact that Mr. Mosley has filed for bankruptcy as a negative factor and may choose not to invest in us. As a result, because the marketplace may have a negative impression of our management team, the value of our common stock may be less than it otherwise would be and/or investors may not choose to invest in us in the future, causing our common stock to be less liquid and have less value than it otherwise would. OUR TOTAL AMOUNT OF ISSUED AND OUTSTANDING SHARE AMOUNTS MAY BE INCORRECT, AND WE MAY HAVE OUTSTANDING SHARES WHICH ARE UNACCOUNTED FOR. While we have engaged a transfer agent to keep track of and verify the number of our outstanding shares, we may still have shares for which we have issued stock certificates which may not currently be reflected on our transfer agent's records, including 4,500,000 shares of common stock originally issued to our former Chief Executive Officer, Richard Clemens, which we do not currently reflect as outstanding due to certain disagreements with Mr. Clemens as well as several allegations against Mr. Clemens regarding his unsatisfactory service to Data Call. For instance, it came to our attention in February 2007 that a shareholder of the Company held 100,000 shares of common stock which were sold to the shareholder in March 2004, but which were not reflected as issued in the Company’s records with the transfer agent. We have since amended our previous stock records to include these 100,000 shares. Additionally, it came to our attention in February 2007, that we had failed to issue 50,000 shares of common stock to Milford Mast in connection with his subscription in 2006 for 1,000,000 shares of our common stock for which only 950,000 shares were issued to Mr. Mast. We subsequently have issued Mr. Mast the additional 50,000 shares and we believe that the number of outstanding shares listed throughout this report is correct; however, we have received correspondence from a small number of shareholders in the past regarding share certificates and alleged outstanding shares, which are not currently reflected in our shareholder records, and are currently looking into the validity of such certificates. Furthermore, the majority of our shares which are held by our non-affiliates were purchased in private transactions, and the purchased shares were then issued and entered into our stock records. Due to the large number of these transactions which have occurred since our inception, we cannot be certain that all shares purchased by shareholders were entered into our stock records, entered correctly and/or that all shareholders who purchased shares received share certificates to evidence their purchases. As a result, we may have a larger number of shares outstanding than we currently show on our shareholders list. This difference, if present, may force us to revise this Registration Statement prior to or after it becomes effective to include such shares, and may mean that the dilutive effect of the additional shares registered pursuant to the Registration Statement is more than the current number of shares thought to be issued and outstanding and offered through such offering. 21 OUR FORM SB-2 OFFERING IS SUBJECT TO CERTAIN SUITABILITY STANDARDS IMPOSED BY THE STATE OF CALIFORNIA AND THE CALIFORNIA SECTION 25104(H) SECONDARY TRADING EXEMPTION HAS BEEN WITHHELD BY CALIFORNIA IN CONNECTION WITH THE OFFERING. AS SUCH, IF YOU PURCHASE SHARES OF COMMON STOCK IN OUR OFFERING, YOU MUST COMPLY WITH THE SUITABILITY STANDARDS AND YOU MAY NOT BE ABLE TO RESELL YOUR SHARES OF COMMON STOCK TO ANYONE RESIDING IN CALIFORNIA. The California Corporations Commission has imposed certain "Suitability Standards" on sales of shares in the State of California, pursuant to our Form SB-2 offering, declared effective with the Commission on November 13, 2006 (the “Offering”) requiring each individual or entity who purchases shares pursuant to the Offering in California to certify the following: that they have minimum annual gross income of at least $65,000 and a net worth of at least $250,000, or, in the alternative; 2) a minimum net worth of $500,000, regardless of annual gross income; and 3) provided that the investor's purchase will not exceed 10% of his or her net worth. The California Corporations Commissioner has also withheld the secondary trading exemption provided by Section 25104(h) of the California Corporations Code, and as such, investors who purchase shares in the Offering will need to find a different trading exemption to resell their shares in California, if one is available, of which there can be no assurance. Because of the requirements imposed by the California Corporations Commission on our Offering, and the requirements that each selling shareholder of our common stock must undertake, if you purchase shares of our common stock pursuant to our Offering, you may not be able to resell your shares of common stock to anyone in California, if at all. NEVADA LAW AND OUR ARTICLES OF INCORPORATION AUTHORIZE US TO ISSUE SHARES OF PREFERRED STOCK, WHICH SHARES MAY HAVE RIGHTS AND PREFERENCES GREATER THAN THE COMMON STOCK OFFERED THROUGH THIS PROSPECTUS. Pursuant to our Articles of Incorporation, as amended and restated, we have 200,000,000 shares of common stock and 10,000,000 shares of preferred stock authorized. As of the filing of this report, we have 67,762,100 shares of common stock issued and outstanding and - 0 - shares of preferred stock issued and outstanding. As a result, our Board of Directors has the ability to issue a large number of additional shares of common stock without shareholder approval, which if issued would cause substantial dilution to our then shareholders. Additionally, shares of preferred stock may be issued by our Board of Directors without shareholder approval with voting powers, and such preferences and relative, participating, optional or other special rights and powers as determined by our Board of Directors. As a result, shares of preferred stock may be issued by our Board of Directors which cause the holders to have super majority voting power over our shares, provide the holders of the preferred stock the right to convert the shares of preferred stock they hold into shares of our common stock, which may cause substantial dilution to our then common stock shareholders and/or have other rights and preferences greater than those of our common stock shareholders. Investors should keep in mind that the Board of Directors has the authority to issue additional shares of common stock and preferred stock, which could cause substantial dilution to our existing shareholders. Additionally, the dilutive effect of any preferred stock, which we may issue may be exacerbated given the fact that such preferred stock may have super majority voting rights and/or other rights or preferences which could provide the preferred shareholders with voting control over us subsequent to this offering and/or provide those holders the power to prevent or cause a change in control. As a result, the issuance of shares of common stock and/or preferred stock may cause the value of our securities to decrease and/or become worthless. 22 WE FACE A RISK OF A CHANGE IN CONTROL DUE TO THE FACT THAT OUR CURRENT OFFICERS AND DIRECTORS DO NOT OWN A MAJORITY OF OUR OUTSTANDING COMMONS STOCK. Our current officers and Directors can vote an amount of common stock equal to less than approximately twenty-five percent (25%) of our outstanding common stock. As a result, our officers and Directors may not exercise majority voting control over us and our shareholders who are not officers and Directors of us may be able to obtain a sufficient number of votes to choose who serves as our Directors. Because of this, the current composition of our Board of Directors may change in the future, which could in turn have an effect on those individuals who currently serve in management positions with us. If that were to happen, our new management could affect a change in our business focus and/or curtail or abandon our business operations, which in turn could cause the value of our securities, if any, to decline. OUR ARTICLES OF INCORPORATION, AS AMENDED, AND BYLAWS LIMIT THE LIABILITY OF, AND PROVIDE INDEMNIFICATION FOR, OUR OFFICERS AND DIRECTORS. Our Articles of Incorporation, as amended, generally limit our officers' and directors' personal liability to the Company and its stockholders for breach of fiduciary duty as an officer or director except for breach of the duty of loyalty or acts or omissions not made in good faith or which involve intentional misconduct or a knowing violation of law. Our Articles of Incorporation, as amended, and Bylaws provide indemnification for our officers and directors to the fullest extent authorized by the Nevada General Corporation Law against all expense, liability, and loss, including attorney's fees, judgments, fines excise taxes or penalties and amounts to be paid in settlement reasonably incurred or suffered by an officer or director in connection with any action, suit or proceeding, whether civil or criminal, administrative or investigative (hereinafter a "Proceeding") to which the officer or director is made a party or is threatened to be made a party, or in which the officer or director is involved by reason of the fact that he or she is or was an officer or director of the Company, or is or was serving at the request of the Company as an officer or director of another corporation or of a partnership, joint venture, trust or other enterprisewhether the basis of the Proceeding is alleged action in an official capacity as an officer or director, or in any other capacity while serving as an officer or director. Thus, the Company may be prevented from recovering damages for certain alleged errors or omissions by the officers and directors for liabilities incurred in connection with their good faith acts for the Company. Such an indemnification payment might deplete the Company's assets. Stockholders who have questions respecting the fiduciary obligations of the officers and directors of the Company should consult with independent legal counsel. It is the position of the Securities and Exchange Commission that exculpation from and indemnification for liabilities arising under the 1933 Act and the rules and regulations thereunder is against public policy and therefore unenforceable. 23 IF WE ARE LATE IN FILING OUR QUARTERLY OR ANNUAL REPORTS WITH THE SEC, WE MAY BE DE-LISTED FROM THE OVER-THE-COUNTER BULLETIN BOARD. Pursuant to Over-The-Counter Bulletin Board ("OTCBB") rules relating to the timely filing of periodic reports with the SEC, any OTCBB issuer which fails to file a periodic report (Form 10-QSB's or 10-KSB's) by the due date of such report (not withstanding any extension granted to the issuer by the filing of a Form 12b-25), three (3) times during any twenty-four (24) month period is automatically de-listed from the OTCBB. Such removed issuer would not be re-eligible to be listed on the OTCBB for a period of one-year, during which time any subsequent late filing would reset the one-year period of de-listing. If we are late in our filings three times in any twenty-four (24) month period and are de-listed from the OTCBB, our securities may become worthless and we may be forced to curtail or abandon our business plan. IN THE FUTURE, WE WILL INCUR SIGNIFICANT INCREASED COSTS AS A RESULT OF OPERATING AS A FULLY REPORTING COMPANY IN CONNECTION WITH SECTION OXLEY ACT, AND OUR MANAGEMENT WILL BE REQUIRED TO DEVOTE SUBSTANTIAL TIME TO NEW COMPLIANCE INITIATIVES. Moving forward, we anticipate incurring significant legal, accounting and other expenses in connection with our status as a fully reporting public company. The Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") and new rules subsequently implemented by the SEC have imposed various new requirements on public companies, including requiring changes in corporate governance practices. As such, our management and other personnel will need to devote a substantial amount of time to these new compliance initiatives. Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time-consuming and costly. In addition, the Sarbanes-Oxley Act requires, among other things, that we maintain effective internal controls for financial reporting and disclosure of controls and procedures. In particular, commencing in fiscal 2008, we must perform system and process evaluation and testing of our internal controls over financial reporting to allow management and our independent registered public accounting firm to report on the effectiveness of our internal controls over financial reporting, as required by Section 404 of the Sarbanes-Oxley Act. Our testing, or the subsequent testing by our independent registered public accounting firm, may reveal deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses. Our compliance with Section 404 will require that we incur substantial accounting expense and expend significant management efforts. We currently do not have an internal audit group, and we will need to hire additional accounting and financial staff with appropriate public company experience and technical accounting knowledge. Moreover, if we are not able to comply with the requirements of Section 404 in a timely manner, or if we or our independent registered public accounting firm identifies deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses, the market price of our stock could decline, and we could be subject to sanctions or investigations by the SEC or other regulatory authorities, which would require additional financial and management resources. WE CURRENTLY HAVE A VERY LIMITED MARKET FOR OUR COMMON STOCK ON THE OTCBB, AND WE ANTICIPATE SUCH MARKET BEING HIGHLY ILLIQUID, SPORADIC AND VOLATILE IN THE FUTURE. The market for our common stock on the OTCBB is illiquid, sporadic and highly volatile, as well as being subject to wide fluctuations in response to several factors, including, but not limited to: (1)actual or anticipated variations in our results of operations; (2)our ability or inability to generate new revenues; (3)the number of shares in our public float; (4)increased competition; and (5)conditions and trends in the market for digital signage and/or advertising materials in general. Furthermore, because our common stock is traded on the over the counter bulletin board, our stock price may be impacted by factors that are unrelated or disproportionate to our operating performance. These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. Additionally, at present, we have a very limited number of shares in our public float, and as a result, there could be extreme fluctuations in the price of our common stock. Further, due to the limited volume of our shares which trade and our limited public float, we believe that our stock prices (bid, asked and closing prices) are entirely arbitrary, are not related to the actual value of the Company, and do not reflect the actual value of our common stock (and in fact reflect a value that is much higher than the actual value of our common stock). Shareholders and potential investors in our common stock should exercise caution before making an investment in the Company, and should not rely on the publicly quoted or traded stock prices in determining our common stock value, but should instead determine value of our common stock based on the information contained in the Company's public reports, industry information, and those business valuation methods commonly used to value private companies. 24 INVESTORS MAY FACE SIGNIFICANT RESTRICTIONS ON THE RESALE OF OUR COMMON STOCK DUE TO FEDERAL REGULATIONS OF PENNY STOCKS Our common stock will likely be subject to the requirements of Rule 15(g)9, promulgated under the Securities Exchange Act as common stock which is considered a "penny stock" under the Securities Exchange Act. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser's consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990 also requires additional disclosure in connection with any trades involving a stock defined as a penny stock. The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. 25 ITEM 3. CONTROLS AND PROCEDURES (a) Evaluation of disclosure controls and procedures. Our Chief Executive Officer and Principal Financial Officer, after evaluating the effectiveness of our "disclosure controls and procedures" (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this Quarterly Report on Form 10-QSB (the "Evaluation Date"), have concluded that as of the Evaluation Date, our disclosure controls and procedures are effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. (b) Changes in internal control over financial reporting. There were no changes in our internal control over financial reporting during our most recent fiscal quarter that materially affected, or were reasonably likely to materially affect, our internal control over financial reporting. 26 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Our former President and Director, Richard Clemens, resigned on June 19, 2003, in connection with a dispute with our current officers and Directors. We previously received correspondence from Mr. Clemens claiming that he was owed approximately 4,500,000 shares of Data Call's common stock, as well as certain other amounts in consideration for services rendered to Data Call. Mr. Clemens was originally issued a certificate evidencing 4,500,000 shares of Data Call's restricted common stock in April 2002 in connection with services rendered to Data Call, and which shares we do not treat as outstanding in the outstanding share amounts disclosed throughout this registration statement, as we rescinded such share issuance in light of certain improprieties by Mr. Clemens during his tenure as our Chief Executive Officer, which are explained in greater detail below. While we have previously had correspondence with this individual, we have not entered into any releases or settlement agreements with Mr. Clemens to date and it is possible that Mr. Clemens will bring legal claims against us in the future in connection with monies or shares owed and/or other claims against us. If Mr. Clemens was to bring legal claims against us, we would assert certain counter claims against him, which may include allegations that during the period Mr. Clemens served as our Chief Executive Officer, he falsified documents, made false and misleading statements to shareholders, allegations that Mr. Clemens may have violated US tax laws in connection with his receipt of payments for services from Data Call, and that Mr. Clemens diverted company monies for his own personal use in violation of his duty of loyalty and care which he was to provide to us and our shareholders in connection with his positions as a fiduciary of Data Call. Additionally, our current management believes that Mr. Clemens misappropriated several company computers for his own use prior to his resignation in June 2003, which computers were never returned to the company, despite several requests for their return by Data Call's attorney and current management. Mr. Clemens' 4,500,000 shares of Data Call common stock were unilaterally cancelled by Data Call when such improprieties of Mr. Clemens' became known by Data Call's current management team. In connection with such cancellation and the abuses of Mr. Clemens' position as our Chief Executive Officer, we do not believe that Mr. Clemens is owed the 4,500,000 shares which were originally granted in connection with services rendered and do not believe that Mr. Clemens' claims are valid. Even though our management believes that any recovery that Mr. Clemens may be awarded if he were to bring legal proceedings against us would be reduced substantially by Mr. Clemens alleged violations of his duty of care and good faith and misappropriations of company resources and funds (described above), we may still be forced to expend substantial resources on the defense and/or settlement of such claims and as a result, we could be forced to raise additional finances to defend such claims and/or issue Mr. Clemens shares of common stock in settlement of his claims, which may dilute our shareholders, and/or cause us to curtail or abandon our business plan, which could cause any investment in us to become worthless.We had no contact with Mr. Clemens regarding the matters disclosed above during the three months ended June 30, 2007, or from June 30, 2007, to the date of this filing. Additionally, from time to time, we may become a party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES In March 2007, we sold 250,000 restricted shares of our common stock to two separate investors for aggregate consideration of $50,000 ($25,000 per investor), which shares were issued in April 2007. We also granted those investors an aggregate of 500,000 warrants (250,000 each) to purchase shares of our common stock at an exercise price of $0.10 per share. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipients took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuances and no underwriting discounts or commissions were paid by us. 27 In May 2007, we issued AudioStocks 250,000 restricted shares of our common stock in connection with AudioStocks entry into the services agreement with us in April 2007. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In July 2007, we issued an aggregate of 500,000 shares of restricted common stock to Ed Kessing, in connection with and pursuant to the terms of his employment agreement.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In July 2007, we also issued 2,000,000 warrants to purchase shares of the Company’s common stock (the “Warrants”), to Mr. Kessing, which Warrants are exercisable for shares of the Company’s common stock at an exercise price of $0.10 per share.Mr. Kessing is to vest 500,000 of the Warrants upon the day prior to the one (1) year anniversary of the Effective Date of this Employment Agreement, June 14, 2008; 500,000 of the Warrants upon the day prior to the two (2) year anniversary of the Effective Date of the Employment Agreement, June 14, 2009 and 1,000,000 Warrants upon the day prior to the third (3) anniversary of the Effective Date of the Employment Agreement, June 14, 2010 (each a “Vesting Date”), assuming that Executive is still employed under his Employment Agreement on each such Vesting Dates.The Warrants expire if unexercised upon the earlier of: the third (3) anniversary of their Vesting Date; or one hundred and twenty (120) days after termination of Mr. Kessing’s employment with the Company.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. In July 2007, we sold 1,000,000 units, each consisting of one share of common stock, and one three year warrant to purchase one share of common stock at an exercise price of $0.10 per share to an individual in consideration for $100,000 or $0.10 per unit. We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. On or about August 2, 2007, we entered into a services agreement with Stockguru.com (“Stockguru”), whereby Stockguru agreed to provide us investor awareness coverage on its webpage, and to distribute our press releases and trade alerts.The period of the services agreement was for 90 days, and we agreed to issue Stockguru 300,000 restricted shares of common stock in connection with such services agreement.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. On or about August 7, 2007, we entered into a services agreement with WallStreet Direct, Inc. (“WallStreet”).Pursuant to the agreement, which has a term of three months, WallStreet agreed to perform certain services to us in connection with an investor awareness campaign, including drafting and disseminating certain press releases, audiomercials, and to use its best efforts to promote a market in our common stock on its webpage.In consideration for the services to be performed by WallStreet, we issued WallStreet 800,000 shares of restricted common stock.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. 28 In August 2007, we sold an aggregate of 200,000 shares of our common stock to an unrelated company for $20,000 or $0.10 per share. Although the 200,000 shares have not been physically issued as of the date of this filing, they have been included in the number of issued and outstanding shares disclosed throughout this Form 10-QSB.We claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended, since the foregoing issuance did not involve a public offering, the recipient took the securities for investment and not resale and we took appropriate measures to restrict transfer. No underwriters or agents were involved in the foregoing issuance and no underwriting discounts or commissions were paid by us. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K a) Exhibits Exhibit Number Description of Exhibit 3.1(1) Articles of Incorporation 3.2(1) Certificate of Amendment to Articles of Incorporation 3.3(2) Amended and Restated Articles of Incorporation 3.4(1) Amended Bylaws 10.1(1) James Ammons Employment Agreement 10.2(1) James Ammons Option Agreement 10.3(1) Larry Mosley Employment Agreement 10.4(1) Addendum to Larry Mosley's Employment Agreement 10.5(1) Tim Vance Employment Agreement 29 10.6(1) Addendum to Tim Vance's Employment Agreement 10.7(3) Agreement with United Press International, with exhibits 10.8(2) Data Call Technologies, Inc. Office Space Lease 10.9(3) Content Licensing Agreement with plan_b media/Mindmatics, LLC 10.10(3) First Amendment to Content Licensing Agreement with Mindmatics, LLC 10.11(3) Agreement with Traffic.com (which we have not received a signed copy of from Traffic.com) 10.12(4)(5) Reseller Agreement with Texas Digital Systems, Inc. 10.13(3) Sample Reseller Agreement (substantially similar to the reseller agreements entered into with certain companies as described herein) 10.14(5) Letter of Intent with Ariamedia Corporation 10.15(4)(5) Services Agreement with 3M Company 10.16(6) Debt Conversion Agreement with Milford Mast 10.17(6) David Loev Warrant Agreement 10.18(6) Warrant Amendment Agreement with Everett Poe 10.19(6) Option Agreement with James Ammons 10.20(6) Option Agreement with Larry Mosley 10.21(6) Option Agreementwith James Vance 10.22(6) Option Agreement with Timothy Vance 10.23(6) Option Agreement with James Tevis 10.24(6) OptionAgreement with Everett Poe 16.1(7) Letter from R.E. Bassie & Company 31.1* Certificate of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certificate of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 30 32.1* Certificate of the Chief Executive Officer pursuantto Section 906 of the Sarbanes-Oxley Act of 2002 32.2* Certificate of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Filed herein. (1)Filed as exhibits to our Form SB-2 Registration Statement filed with the Commission on February 21, 2006, and incorporated herein by reference. (2) Filed as exhibits to our amended Form SB-2 Registration Statement filed with the Commission on June 29, 2006, and incorporated herein by reference. (3) Filed as exhibits to our amended Form SB-2 Registration Statement filed with the Commission on August 18, 2006, and incorporated herein by reference. (4) Certain portions of these documentsareincorporated by reference herein (which portions have been replaced by "X's") have been omitted in connection with a request for Confidential Treatment as submitted to the Commission. (5) Filed as exhibits to our amended Form SB-2 Registration Statement filed with the Commission on October 26, 2006, and incorporated herein by reference. (6) Filed as exhibits to our report on Form 10-KSB, filed with the Commission on April 3, 2007, and incorporated herein by reference. (7) Filed as an exhibit to our report on Form 8-K, filed with the Commission on April 27, 2007, and incorporated herein by reference. b) Reports on Form 8-K: We filed one report on Form 8-K during the period covered by this report: · We filed a report on Form 8-K on April 27, 2007, to report that effective April 26, 2007, the client auditor relationship between us and R.E. Bassie & Company, Certified Public Accountants ("Bassie") was terminated because Bassie resigned. Effective April 26, 2007, the Company engaged GLO CPAs, LLP, Certified Public Accountants as its principal independent public accountant for the fiscal year ended December 31, 2007. 31 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DATA CALL TECHNOLOGIES, INC. DATED: August 20, 2007 By:/s/ James Ammons James Ammons Chief Executive Officer and Principal Financial Officer 32
